Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 1 of 33




                          EXHIBIT 6
Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 2 of 33




                          EXHIBIT 6
Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 3 of 33




                          EXHIBIT 6
Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 4 of 33




                          EXHIBIT 6
          5             Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 5 of 33
                                                                                                                                                                                  651113

  Schedule K-1
  (Form 1065)                        For calendar year 2016, or tax
                                                                        2016                                       Final K-1                      Amended K-1
                                                                                                             Part III Partner's Share of Current Year Income,
                                                                                                                                                                           OMB No. 1545-0123


  Department of the Treasury       MARCH 12, 2016
                                     year beginning                                                                   Deductions, Credits, and Other Items
                            ending DECEMBER 31, 2016
  Internal Revenue Service                                                                            1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                            17,561.
  Credits, etc.                         | See separate instructions.                                  2          Net rental real estate income (loss)

                                                                                                                                                        16 Foreign transactions
                                                                                                      3 Other net rental income (loss)
     Part I          Information About the Partnership
    A Partnership's employer identification number                                                    4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                          5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 124-PORTER                                                                          6a Ordinary dividends
    10800 RICHMOND AVE                                                                                                                                  17 Alternative min tax (AMT) items
    HOUSTON, TX 77042                                                                          6b Qualified dividends
    C IRS Center where partnership filed return
    E-FILE                                                                                            7 Royalties
                                                                                                                                                        18 Tax-exempt income and
    D         Check if this is a publicly traded partnership (PTP)                                    8 Net short-term capital gain (loss)                  nondeductible expenses
                                                                                                                                                        C*                            8.
                                                                                               9a Net long-term capital gain (loss)
     Part II         Information About the Partner
    E Partner's identifying number                                                             9b Collectibles (28%) gain (loss)                        19 Distributions
                                                                                                                                                        A                   18,729.
    F Partner's name, address, city, state, and ZIP code                                        9c Unrecaptured sec 1250 gain
                                                                                                                                                        20 Other information
    KENNETH DIREKLY                                                                            10 Net section 1231 gain (loss)
    1141 RYMERS SWITCH LANE
    FRIENDSWOOD, TX 77546                                                                    11 Other income (loss)
    G           General partner or LLC                       X Limited partner or other LLC
                member-manager                                     member
    H      X Domestic partner                                      Foreign partner
    I1   What type of entity is this partner? INDIVIDUAL                                     12 Section 179 deduction
    I2   If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~
    J    Partner's share of profit, loss, and capital:                                       13 Other deductions
                             Beginning                                  Ending               A                             2.
         Profit                1.0101010%                                 1.0101010%
         Loss                  1.0101010%                                 1.0101010%
         Capital               1.0101010%                                 1.0101010% 14 Self-employment earnings (loss)
    K    Partner's share of liabilities at year end:
         Nonrecourse ~~~~~~~~~~~~~~~~ $                                            35,922.
         Qualified nonrecourse financing ~~~~~~~~ $                                            *See attached statement for additional information.
         Recourse ~~~~~~~~~~~~~~~~~~ $                                                    0.

    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~                        $
                                                                                              For IRS Use Only




      Capital contributed during the year ~~~~~~                  $           25,000.
      Current year increase (decrease) ~~~~~~~~                   $           17,551.
      Withdrawals & distributions ~~~~~~~~~~                      $(          18,729.)
      Ending capital account ~~~~~~~~~~~~                         $           23,822.

          X  Tax basis                      GAAP                        Section 704(b) book
             Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
             Yes                        X No
             If "Yes," attach statement (see instructions)
  611261 11-10-16 LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                         IRS.gov/form1065                           Schedule K-1 (Form 1065) 2016
                                                                           EXHIBIT 6                                 5
10530729 134672 61740                                                  2016.04013 NHS EMERGENCY CENTERS LLC S 61740__1
            Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 6 of 33
  NHS EMERGENCY CENTERS LLC SERIES 124-POR
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         NONDEDUCTIBLE EXPENSES, BOX 18, CODE C
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                        PARTNER FILING INSTRUCTIONS               AMOUNT
}}}}}}}}}}}                        }}}}}}}}}}}}}}}}}}}}}}}}}}}           }}}}}}}}}}}}}}
NONDEDUCTIBLE EXPENSES -           SEE IRS SCH. K-1 INSTRUCTIONS
PASSTHROUGH                                                                          8.
                                                                         }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, BOX 18, CODE C                                                8.
                                                                         ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                AMOUNT         TOTALS
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ORDINARY INCOME (LOSS)                                        17,561.
                                                       }}}}}}}}}}}}}}
     SCHEDULE K-1 INCOME SUBTOTAL                                            17,561.

CHARITABLE CONTRIBUTIONS                                          -2.
                                                       }}}}}}}}}}}}}}
     SCHEDULE K-1 DEDUCTIONS SUBTOTAL                                               -2.
                                                                         }}}}}}}}}}}}}}
     NET INCOME (LOSS) PER SCHEDULE K-1                                         17,559.
                                                                         }}}}}}}}}}}}}}

NONDEDUCTIBLE EXPENSES                                            -8.
                                                       }}}}}}}}}}}}}}
     OTHER INCREASES OR DECREASES SUBTOTAL                                          -8.
                                                                         }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                   17,551.
                                                                         ~~~~~~~~~~~~~~




                                     EXHIBIT 6               PARTNER NUMBER 5
10530729 134672 61740            2016.04013 NHS EMERGENCY CENTERS LLC S 61740__1
Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 7 of 33




                          EXHIBIT 6
Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 8 of 33




                          EXHIBIT 6
Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 9 of 33




                          EXHIBIT 6
Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 10 of 33




                           EXHIBIT 6
        3            Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 11 of 33
                                                                                                                                                                                             651117

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                               2017                                           Final K-1                      Amended K-1
                                                                                                                        Part III Partner's Share of Current Year Income,
                                                                                                                                                                                      OMB No. 1545-0123

                                                                   For calendar year 2017, or tax year
  Internal Revenue Service                                                                                                       Deductions, Credits, and Other Items
                         beginning                                ending                                         1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                    167,783.
  Credits, etc.                         | See separate instructions.                                             2          Net rental real estate income (loss)

                                                                                                                                                                   16 Foreign transactions
                                                                                                                 3 Other net rental income (loss)
     Part I        Information About the Partnership
    A Partnership's employer identification number                                                               4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                     5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 110-CROSBY                                                                                     6a Ordinary dividends
    10800 RICHMOND AVE                                                                                                                                             17 Alternative min tax (AMT) items
    HOUSTON, TX 77042                                                                                     6b Qualified dividends
    C IRS Center where partnership filed return
    E-FILE                                                                                                       7 Royalties
                                                                                                                                                                   18 Tax-exempt income and
    D       Check if this is a publicly traded partnership (PTP)                                                 8 Net short-term capital gain (loss)                  nondeductible expenses
                                                                                                                                                                   C*                           16.
                                                                                                          9a Net long-term capital gain (loss)
     Part II       Information About the Partner
    E Partner's identifying number                                                                        9b Collectibles (28%) gain (loss)                        19 Distributions
                                                                                                                                                                   A                   52,439.
    F Partner's name, address, city, state, and ZIP code                                                   9c Unrecaptured sec 1250 gain
                                                                                                                                                                   20 Other information
    ATIBA BELL MEDICAL ASSOCIATES, PLLC B                                                                 10 Net section 1231 gain (loss)
    22206 MISSION HILLS LANE
    KATY, TX 77450                                                                                        11 Other income (loss)
    G   General partner or LLC X Limited partner or other LLC
              member-manager                                     member
    H X Domestic partner                                         Foreign partner
    I1 What type of entity is this partner? PARTNERSHIP                                12 Section 179 deduction
    I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~
    J Partner's share of profit, loss, and capital:                                    13 Other deductions
                           Beginning                                  Ending
       Profit                4.0404042%                                 4.0404040%
       Loss                  4.0404042%                                 4.0404040%
       Capital               4.0404042%                                 4.0404040% 14 Self-employment earnings (loss)
    K Partner's share of liabilities at year end:
       Nonrecourse ~~~~~~~~~~~~~~~~ $                                         104,724.
       Qualified nonrecourse financing ~~~~~~~~ $                                        *See attached statement for additional information.
       Recourse ~~~~~~~~~~~~~~~~~~ $                                                0.

    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~                   $                        72,960.
                                                                                                         For IRS Use Only




      Capital contributed during the year ~~~~~~             $
      Current year increase (decrease) ~~~~~~~~              $                     167,767.
      Withdrawals & distributions ~~~~~~~~~~                 $(                     52,439.)
      Ending capital account ~~~~~~~~~~~~                    $                     188,288.

        X    Tax basis                      GAAP                        Section 704(b) book
             Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
             Yes                        X No
             If "Yes," attach statement (see instructions)
  711261 12-05-17 LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                    www.irs.gov/Form1065                       Schedule K-1 (Form 1065) 2017
                                                                        EXHIBIT 6                                 3
12220301 134672 61722                                               2017.02070 NHS EMERGENCY CENTERS LLC S 61722__1
           Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 12 of 33
  NHS EMERGENCY CENTERS LLC SERIES 110-CRO
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         NONDEDUCTIBLE EXPENSES, BOX 18, CODE C
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                        PARTNER FILING INSTRUCTIONS              AMOUNT
}}}}}}}}}}}                        }}}}}}}}}}}}}}}}}}}}}}}}}}}          }}}}}}}}}}}}}}
NONDEDUCTIBLE EXPENSES -           SEE IRS SCH. K-1 INSTRUCTIONS
PASSTHROUGH                                                                        16.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, BOX 18, CODE C                                              16.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                AMOUNT         TOTALS
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ORDINARY INCOME (LOSS)                                       167,783.
                                                       }}}}}}}}}}}}}}
     SCHEDULE K-1 INCOME SUBTOTAL                                           167,783.
                                                                      }}}}}}}}}}}}}}
     NET INCOME (LOSS) PER SCHEDULE K-1                                     167,783.
                                                                      }}}}}}}}}}}}}}

NONDEDUCTIBLE EXPENSES                                           -16.
                                                       }}}}}}}}}}}}}}
     OTHER INCREASES OR DECREASES SUBTOTAL                                        -16.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                 167,767.
                                                                        ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1                      FOOTNOTES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

     CASH DISTRIBUTIONS RECEIVED IN 2017                                        68,663.
        LESS: 2016 ACCRUED DISTRIBUTIONS                                       -30,149.
        PLUS: 2017 ACCRUED DISTRIBUTIONS                                        13,925.
                                                                           }}}}}}}}}}}}
     DISTRIBUTIONS PER K-1 BOX 19A                                              52,439.




                                    EXHIBIT 6               PARTNER NUMBER 3
12220301 134672 61722           2017.02070 NHS EMERGENCY CENTERS LLC S 61722__1
        11           Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 13 of 33
                                                                                                                                                                                             651117

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                               2017                                           Final K-1                      Amended K-1
                                                                                                                        Part III Partner's Share of Current Year Income,
                                                                                                                                                                                      OMB No. 1545-0123

                                                                   For calendar year 2017, or tax year
  Internal Revenue Service                                                                                                       Deductions, Credits, and Other Items
                         beginning                                ending                                         1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                       81,573.
  Credits, etc.                         | See separate instructions.                                             2          Net rental real estate income (loss)

                                                                                                                                                                   16 Foreign transactions
                                                                                                                 3 Other net rental income (loss)
     Part I        Information About the Partnership
    A Partnership's employer identification number                                                               4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                     5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 103-PASADENA                                                                                   6a Ordinary dividends
    10800 RICHMOND AVE                                                                                                                                             17 Alternative min tax (AMT) items
    HOUSTON, TX 77584                                                                                     6b Qualified dividends                                   A                   -1,715.
    C IRS Center where partnership filed return
    E-FILE                                                                                                       7 Royalties
                                                                                                                                                                   18 Tax-exempt income and
    D       Check if this is a publicly traded partnership (PTP)                                                 8 Net short-term capital gain (loss)                  nondeductible expenses

                                                                                                          9a Net long-term capital gain (loss)
     Part II       Information About the Partner
    E Partner's identifying number                                                                        9b Collectibles (28%) gain (loss)                        19 Distributions
                                                                                                                                                                   A                   30,914.
    F Partner's name, address, city, state, and ZIP code                                                   9c Unrecaptured sec 1250 gain
                                                                                                                                                                   20 Other information
    ATIBA BELL MEDICAL ASSOCIATES, PLLC                                                                   10 Net section 1231 gain (loss)
    22206 MISSION HILLS LANE
    KATY, TX 77450                                                                                        11 Other income (loss)
    G   General partner or LLC X Limited partner or other LLC
              member-manager                                     member
    H X Domestic partner                                         Foreign partner
    I1 What type of entity is this partner? CORPORATION                                  12 Section 179 deduction
    I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~
    J Partner's share of profit, loss, and capital:                                      13 Other deductions
                           Beginning                                  Ending
       Profit                4.0416290%                                 4.0416290%
       Loss                  4.0416290%                                 4.0416290%
       Capital               4.0416290%                                 4.0416290% 14 Self-employment earnings (loss)
    K Partner's share of liabilities at year end:
       Nonrecourse ~~~~~~~~~~~~~~~~ $                                            58,843.
       Qualified nonrecourse financing ~~~~~~~~ $                                          *See attached statement for additional information.
       Recourse ~~~~~~~~~~~~~~~~~~ $                                                  0.

    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~                   $                        93,758.
                                                                                                         For IRS Use Only




      Capital contributed during the year ~~~~~~             $
      Current year increase (decrease) ~~~~~~~~              $                      81,573.
      Withdrawals & distributions ~~~~~~~~~~                 $(                     30,914.)
      Ending capital account ~~~~~~~~~~~~                    $                     144,417.

        X    Tax basis                      GAAP                        Section 704(b) book
             Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
             Yes                        X No
             If "Yes," attach statement (see instructions)
  711261 12-05-17 LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                    www.irs.gov/Form1065                      Schedule K-1 (Form 1065) 2017
                                                                        EXHIBIT 6                                11
12200301 134672 61715                                               2017.02070 NHS EMERGENCY CENTERS LLC S 61715__1
           Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 14 of 33
  NHS EMERGENCY CENTERS LLC SERIES 103-PAS
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                AMOUNT         TOTALS
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ORDINARY INCOME (LOSS)                                        81,573.
                                                       }}}}}}}}}}}}}}
     SCHEDULE K-1 INCOME SUBTOTAL                                            81,573.
                                                                      }}}}}}}}}}}}}}
     NET INCOME (LOSS) PER SCHEDULE K-1                                      81,573.
                                                                      }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                81,573.
                                                                      ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1                      FOOTNOTES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

     CASH DISTRIBUTIONS RECEIVED IN 2017                                        39,606.
        LESS: 2016 ACCRUED DISTRIBUTIONS                                       -13,703.
        PLUS: 2017 ACCRUED DISTRIBUTIONS                                         5,011.
                                                                           }}}}}}}}}}}}
     DISTRIBUTIONS PER K-1 BOX 19A                                              30,914.




                                    EXHIBIT 6               PARTNER NUMBER 11
12200301 134672 61715           2017.02070 NHS EMERGENCY CENTERS LLC S 61715__1
          5            Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 15 of 33
                                                                                                                                                                                               651117

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                                 2017                                           Final K-1                      Amended K-1
                                                                                                                          Part III Partner's Share of Current Year Income,
                                                                                                                                                                                        OMB No. 1545-0123

                                                                     For calendar year 2017, or tax year
  Internal Revenue Service                                                                                                         Deductions, Credits, and Other Items
                           beginning                                ending                                         1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                         40,249.
  Credits, etc.                         | See separate instructions.                                               2          Net rental real estate income (loss)

                                                                                                                                                                     16 Foreign transactions
                                                                                                                   3 Other net rental income (loss)
     Part I          Information About the Partnership
    A Partnership's employer identification number                                                                 4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                       5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 124-PORTER                                                                                       6a Ordinary dividends
    10800 RICHMOND AVE                                                                                                                                               17 Alternative min tax (AMT) items
    HOUSTON, TX 77042                                                                                       6b Qualified dividends
    C IRS Center where partnership filed return
    E-FILE                                                                                                         7 Royalties
                                                                                                                                                                     18 Tax-exempt income and
    D         Check if this is a publicly traded partnership (PTP)                                                 8 Net short-term capital gain (loss)                  nondeductible expenses

                                                                                                            9a Net long-term capital gain (loss)
     Part II         Information About the Partner
    E Partner's identifying number                                                                          9b Collectibles (28%) gain (loss)                        19 Distributions
                                                                                                                                                                     A                   13,689.
    F Partner's name, address, city, state, and ZIP code                                                     9c Unrecaptured sec 1250 gain
                                                                                                                                                                     20 Other information
    KENNETH M DIREKLY                                                                                       10 Net section 1231 gain (loss)
    1141 RYMERS SWITCH LANE
    FRIENDSWOOD, TX 77546                                                                    11 Other income (loss)
    G           General partner or LLC                       X Limited partner or other LLC
                member-manager                                     member
    H      X Domestic partner                                      Foreign partner
    I1   What type of entity is this partner? INDIVIDUAL                                     12 Section 179 deduction
    I2   If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~
    J    Partner's share of profit, loss, and capital:                                       13 Other deductions
                             Beginning                                  Ending
         Profit                1.0101010%                                 1.2521615%
         Loss                  1.0101010%                                 1.2521615%
         Capital               1.0101010%                                 1.2521615% 14 Self-employment earnings (loss)
    K    Partner's share of liabilities at year end:
         Nonrecourse ~~~~~~~~~~~~~~~~ $                                            34,762.
         Qualified nonrecourse financing ~~~~~~~~ $                                            *See attached statement for additional information.
         Recourse ~~~~~~~~~~~~~~~~~~ $                                                    0.

    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~                     $                        21,739.
                                                                                                           For IRS Use Only




      Capital contributed during the year ~~~~~~               $
      Current year increase (decrease) ~~~~~~~~                $                        43,506.
      Withdrawals & distributions ~~~~~~~~~~                   $(                       13,689.)
      Ending capital account ~~~~~~~~~~~~                      $                        51,556.

          X  Tax basis                      GAAP                        Section 704(b) book
             Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
             Yes                        X No
             If "Yes," attach statement (see instructions)
  711261 12-05-17 LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                      www.irs.gov/Form1065                      Schedule K-1 (Form 1065) 2017
                                                                          EXHIBIT 6                                 5
16120226 134672 61740                                                 2017.02070 NHS EMERGENCY CENTERS LLC S 61740__1
           Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 16 of 33
  NHS EMERGENCY CENTERS LLC SERIES 124-POR
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                AMOUNT         TOTALS
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ORDINARY INCOME (LOSS)                                        40,249.
                                                       }}}}}}}}}}}}}}
     SCHEDULE K-1 INCOME SUBTOTAL                                            40,249.
                                                                      }}}}}}}}}}}}}}
     NET INCOME (LOSS) PER SCHEDULE K-1                                      40,249.
                                                                      }}}}}}}}}}}}}}

TRANSFERRED CAPITAL                                            3,257.
                                                       }}}}}}}}}}}}}}
     OTHER INCREASES OR DECREASES SUBTOTAL                                      3,257.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                  43,506.
                                                                        ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1                      FOOTNOTES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

     CASH DISTRIBUTIONS RECEIVED IN 2017                                        21,418.
        LESS: 2016 ACCRUED DISTRIBUTIONS                                        -7,729.
        PLUS: 2017 ACCRUED DISTRIBUTIONS                                             0.
                                                                           }}}}}}}}}}}}
     DISTRIBUTIONS PER K-1 BOX 19A                                              13,689.




                                    EXHIBIT 6               PARTNER NUMBER 5
16120226 134672 61740           2017.02070 NHS EMERGENCY CENTERS LLC S 61740__1
        3            Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 17 of 33
                                                                                                                                                                                                 651117

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                               2017                                               Final K-1                      Amended K-1
                                                                                                                            Part III Partner's Share of Current Year Income,
                                                                                                                                                                                          OMB No. 1545-0123

                                                                   For calendar year 2017, or tax year
  Internal Revenue Service                                                                                                           Deductions, Credits, and Other Items
                         beginning                                ending                                             1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                        -22,800.
  Credits, etc.                         | See separate instructions.                                                 2          Net rental real estate income (loss)

                                                                                                                                                                       16 Foreign transactions
                                                                                                                     3 Other net rental income (loss)
     Part I        Information About the Partnership
    A Partnership's employer identification number                                                                   4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                         5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 117-TEXAS CITY                                                                                     6a Ordinary dividends
    10800 RICHMOND AVE                                                                                                                                                 17 Alternative min tax (AMT) items
    HOUSTON, TX 77042                                                                                         6b Qualified dividends
    C IRS Center where partnership filed return
    E-FILE                                                                                                           7 Royalties
                                                                                                                                                                       18 Tax-exempt income and
    D       Check if this is a publicly traded partnership (PTP)                                                     8 Net short-term capital gain (loss)                 nondeductible expenses
                                                                                                                                                                       C*                            2.
                                                                                                              9a Net long-term capital gain (loss)
     Part II       Information About the Partner
    E Partner's identifying number                                                                            9b Collectibles (28%) gain (loss)                        19 Distributions

    F Partner's name, address, city, state, and ZIP code                                                       9c Unrecaptured sec 1250 gain
                                                                                                                                                                       20 Other information
    ATIBA BELL MEDICAL ASSOCIATES, PLLC                                                                       10 Net section 1231 gain (loss)
    22206 MISSION HILLS LANE
    KATY, TX 77450                                                                                            11 Other income (loss)
    G   General partner or LLC X Limited partner or other LLC
              member-manager                                     member
    H X Domestic partner                                         Foreign partner
    I1 What type of entity is this partner? PARTNERSHIP                                  12 Section 179 deduction
    I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~
    J Partner's share of profit, loss, and capital:                                      13 Other deductions
                           Beginning                                  Ending
       Profit              1.53846150%                                  1.5384615%
       Loss                1.53846150%                                  1.5384615%
       Capital             1.53846150%                                  1.5384615% 14 Self-employment earnings (loss)
    K Partner's share of liabilities at year end:                                        A                             0.
       Nonrecourse ~~~~~~~~~~~~~~~~ $                                            44,531.
       Qualified nonrecourse financing ~~~~~~~~ $                                          *See attached statement for additional information.
       Recourse ~~~~~~~~~~~~~~~~~~ $                                                  0.

    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~                   $                     -24,270.
                                                                                                             For IRS Use Only




      Capital contributed during the year ~~~~~~             $
      Current year increase (decrease) ~~~~~~~~              $                     -22,802.
      Withdrawals & distributions ~~~~~~~~~~                 $(                                          )
      Ending capital account ~~~~~~~~~~~~                    $                     -47,072.

        X    Tax basis                      GAAP                        Section 704(b) book
             Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
             Yes                        X No
             If "Yes," attach statement (see instructions)
  711261 12-05-17 LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                        www.irs.gov/Form1065                       Schedule K-1 (Form 1065) 2017
                                                                        EXHIBIT 6                                 3
21010221 134672 61736                                               2017.02060 NHS EMERGENCY CENTERS LLC S 61736__1
           Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 18 of 33
  NHS EMERGENCY CENTERS LLC SERIES 117-TEX
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         NONDEDUCTIBLE EXPENSES, BOX 18, CODE C
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                        PARTNER FILING INSTRUCTIONS              AMOUNT
}}}}}}}}}}}                        }}}}}}}}}}}}}}}}}}}}}}}}}}}          }}}}}}}}}}}}}}
NONDEDUCTIBLE EXPENSES -           SEE IRS SCH. K-1 INSTRUCTIONS
PASSTHROUGH                                                                         2.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, BOX 18, CODE C                                               2.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                AMOUNT         TOTALS
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ORDINARY INCOME (LOSS)                                       -22,800.
                                                       }}}}}}}}}}}}}}
     SCHEDULE K-1 INCOME SUBTOTAL                                           -22,800.
                                                                      }}}}}}}}}}}}}}
     NET INCOME (LOSS) PER SCHEDULE K-1                                     -22,800.
                                                                      }}}}}}}}}}}}}}

NONDEDUCTIBLE EXPENSES                                            -2.
                                                       }}}}}}}}}}}}}}
     OTHER INCREASES OR DECREASES SUBTOTAL                                         -2.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                 -22,802.
                                                                        ~~~~~~~~~~~~~~




                                    EXHIBIT 6               PARTNER NUMBER 3
21010221 134672 61736           2017.02060 NHS EMERGENCY CENTERS LLC S 61736__1
        3            Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 19 of 33
                                                                                                                                                                                             651117

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                               2017                                           Final K-1                      Amended K-1
                                                                                                                        Part III Partner's Share of Current Year Income,
                                                                                                                                                                                      OMB No. 1545-0123

                                                                   For calendar year 2017, or tax year
  Internal Revenue Service                                                                                                       Deductions, Credits, and Other Items
                         beginning                                ending                                         1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                    -43,422.
  Credits, etc.                         | See separate instructions.                                             2          Net rental real estate income (loss)

                                                                                                                                                                   16 Foreign transactions
                                                                                                                 3 Other net rental income (loss)
     Part I        Information About the Partnership
    A Partnership's employer identification number                                                               4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                     5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 108-YORKTOWN                                                                                   6a Ordinary dividends
    10800 RICHMOND AVE                                                                                                                                             17 Alternative min tax (AMT) items
    HOUSTON, TX 77042                                                                                     6b Qualified dividends
    C IRS Center where partnership filed return
    E-FILE                                                                                                       7 Royalties
                                                                                                                                                                   18 Tax-exempt income and
    D       Check if this is a publicly traded partnership (PTP)                                                 8 Net short-term capital gain (loss)                  nondeductible expenses
                                                                                                                                                                   C*                            3.
                                                                                                          9a Net long-term capital gain (loss)
     Part II       Information About the Partner
    E Partner's identifying number                                                                        9b Collectibles (28%) gain (loss)                        19 Distributions
                                                                                                                                                                   A                      1,872.
    F Partner's name, address, city, state, and ZIP code                                                   9c Unrecaptured sec 1250 gain
                                                                                                                                                                   20 Other information
    ATIBA BELL MEDICAL ASSOCIATES, PLLC                                                                   10 Net section 1231 gain (loss)
    22206 MISSION HILLS LANE
    KATY, TX 77450                                                                                        11 Other income (loss)
    G   General partner or LLC X Limited partner or other LLC
              member-manager                                     member
    H X Domestic partner                                         Foreign partner
    I1 What type of entity is this partner? PARTNERSHIP                                  12 Section 179 deduction
    I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~
    J Partner's share of profit, loss, and capital:                                      13 Other deductions
                           Beginning                                  Ending
       Profit                4.0387720%                                 4.0387720%
       Loss                  4.0387720%                                 4.0387720%
       Capital               4.0387720%                                 4.0387720% 14 Self-employment earnings (loss)
    K Partner's share of liabilities at year end:
       Nonrecourse ~~~~~~~~~~~~~~~~ $                                            93,073.
       Qualified nonrecourse financing ~~~~~~~~ $                                          *See attached statement for additional information.
       Recourse ~~~~~~~~~~~~~~~~~~ $                                                  0.

    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~                   $                        40,123.
                                                                                                         For IRS Use Only




      Capital contributed during the year ~~~~~~             $
      Current year increase (decrease) ~~~~~~~~              $                     -43,425.
      Withdrawals & distributions ~~~~~~~~~~                 $(                      1,872.)
      Ending capital account ~~~~~~~~~~~~                    $                      -5,174.

        X    Tax basis                      GAAP                        Section 704(b) book
             Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
             Yes                        X No
             If "Yes," attach statement (see instructions)
  711261 12-05-17 LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                    www.irs.gov/Form1065                       Schedule K-1 (Form 1065) 2017
                                                                        EXHIBIT 6                                 3
12210301 134672 61720                                               2017.02070 NHS EMERGENCY CENTERS LLC S 61720__1
           Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 20 of 33
  NHS EMERGENCY CENTERS LLC SERIES 108-YOR
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         NONDEDUCTIBLE EXPENSES, BOX 18, CODE C
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                        PARTNER FILING INSTRUCTIONS              AMOUNT
}}}}}}}}}}}                        }}}}}}}}}}}}}}}}}}}}}}}}}}}          }}}}}}}}}}}}}}
NONDEDUCTIBLE EXPENSES -           SEE IRS SCH. K-1 INSTRUCTIONS
PASSTHROUGH                                                                         3.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, BOX 18, CODE C                                               3.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                AMOUNT         TOTALS
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ORDINARY INCOME (LOSS)                                       -43,422.
                                                       }}}}}}}}}}}}}}
     SCHEDULE K-1 INCOME SUBTOTAL                                           -43,422.
                                                                      }}}}}}}}}}}}}}
     NET INCOME (LOSS) PER SCHEDULE K-1                                     -43,422.
                                                                      }}}}}}}}}}}}}}

NONDEDUCTIBLE EXPENSES                                            -3.
                                                       }}}}}}}}}}}}}}
     OTHER INCREASES OR DECREASES SUBTOTAL                                         -3.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                 -43,425.
                                                                        ~~~~~~~~~~~~~~




                                    EXHIBIT 6               PARTNER NUMBER 3
12210301 134672 61720           2017.02070 NHS EMERGENCY CENTERS LLC S 61720__1
        3
                        Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 21 of 33
                                                                                                                                                                                              651118

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                                2018                      † Final K-1      † Amended K-1        OMB No. 1545-0123
                                                                                                           Part III Partner's Share of Current Year Income,
                                                                    For calendar year 2018, or tax year
  Internal Revenue Service                                                                                            Deductions, Credits, and Other Items
                           beginning                                ending                                        1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                        82,538.
  Credits, etc.                         | See separate instructions.                                              2          Net rental real estate income (loss)

                                                                                                                                                                    16 Foreign transactions
                                                                                                                  3 Other net rental income (loss)
     Part I           Information About the Partnership
    A Partnership's employer identification number                                                                4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                      5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 110-CROSBY                                                                                      6a Ordinary dividends
    1301 MCKINNEY STREET, SUITE 3500                                                                                                                                17 Alternative min tax (AMT) items
    HOUSTON, TX 77010                                                                                      6b Qualified dividends                                   B*                          24.
    C IRS Center where partnership filed return
    E-FILE                                                                                                  6c Dividend equivalents
                                                                                                                                                                    18 Tax-exempt income and
    D † Check if this is a publicly traded partnership (PTP)                                                      7 Royalties                                          nondeductible expenses
                                                                                                                                                                    C*                          65.
                                                                                                                  8 Net short-term capital gain (loss)
     Part II          Information About the Partner
    E Partner's identifying number                                                                         9a Net long-term capital gain (loss)                     19 Distributions
                                                                                                                                                85,115. A                              12,497.
    F Partner's name, address, city, state, and ZIP code                                                   9b Collectibles (28%) gain (loss)
                                                                                                                                                                    20 Other information
    ATIBA BELL MEDICAL ASSOCIATES, PLLC B                                                                   9c Unrecaptured sec 1250 gain                 Z               *                82,538.
    22206 MISSION HILLS LANE                                                                                                                              AA              *                46,075.
    KATY, TX 77450                                                                                         10                Net section 1231 gain (loss) AB              *                     0.
    G † General partner or LLC X Limited partner or other LLC
                               †                                                                                                          -27,493. AC                     *                     0.
              member-manager                                     member                                    11                Other income (loss)          AD              *                     0.
    H†   X Domestic partner                              † Foreign partner
    I1 What type of entity is this partner? PARTNERSHIP
    I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~†
    J Partner's share of profit, loss, and capital:                                                        12 Section 179 deduction
                           Beginning                                 Ending
       Profit                4.0404040%                                4.0404040%                          13 Other deductions
       Loss                  4.0404040            %                    4.0404040%
       Capital               4.0404040            %                    4.0404040%
    K Partner's share of liabilities:
                                          Beginning                               Ending                   14 Self-employment earnings (loss)
       Nonrecourse  $                      19,949. $                                13,289.
       Qualified nonrecourse
       financing  $                                         $                                                        *See attached statement for additional information.
       Recourse  $                                       0. $                                   0.
    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~ $                            188,288.
      Capital contributed during the year ~~~~~~ $
                                                                                                          For IRS Use Only




      Current year increase (decrease) ~~~~~~~~ $                       140,095.
      Withdrawals & distributions ~~~~~~~~~~ $ (                           12,497.)
      Ending capital account ~~~~~~~~~~~~ $                             315,886.
     † X Tax basis                 † GAAP                       † Section 704(b) book
     † Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
      †      Yes                     †  X No
             If "Yes," attach statement (see instructions)
  811261 12-11-18   LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                   www.irs.gov/Form1065                       Schedule K-1 (Form 1065) 2018
                                                                                                                   3
09320829 134672 61722                                                    EXHIBIT 6
                                                                     2018.04020 NHS EMERGENCY CENTERS LLC S 61722__1
  NHS EMERGENCY  CENTERS LLC
            Case 20-03016     SERIES
                          Document 79-7110-CRO
                                         Filed in TXSB on 09/30/20 Page 22 of 33
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                      }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1              ALTERNATIVE MINIMUM TAX, ADJUSTED
                            GAIN OR LOSS, BOX 17, CODE B
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                       SUBJECT TO
                                                        SPECIAL
DESCRIPTION                PARTNER FILING INSTRUCTIONS   RATES       AMOUNT
}}}}}}}}}}}                }}}}}}}}}}}}}}}}}}}}}}}}}}} }}}}}}}}}} }}}}}}}}}}}}
ORDINARY GAIN (LOSS)        SEE FORM 6251 INSTRUCTIONS                      24.
                                                                  }}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, BOX 17, CODE B                                       24.
                                                                  ~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         NONDEDUCTIBLE EXPENSES, BOX 18, CODE C
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                         PARTNER FILING INSTRUCTIONS              AMOUNT
}}}}}}}}}}}                         }}}}}}}}}}}}}}}}}}}}}}}}}}}          }}}}}}}}}}}}}}
NONDEDUCTIBLE EXPENSES -            SEE IRS SCH. K-1 INSTRUCTIONS
PASSTHROUGH                                                                         65.
                                                                         }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, BOX 18, CODE C                                               65.
                                                                         ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1       SECTION 199A ITEMS, BOX 20
                      CODES Z THROUGH AD
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

CODE DESCRIPTION                                                             AMOUNT
}}}}} }}}}}}}}}}}                                                        }}}}}}}}}}}}}}

      NEC CROSBY EMERGENCY CENTER LP (PT)

 Z    SECTION 199A SPECIFIED SERVICE INCOME *                                    82,538.
       * INCLUDED
                ORDINARY INCOME(LOSS)                                           131,404.
                ORDINARY GAIN(LOSS)                                             -48,866.
 AA   SECTION 199A W-2 WAGES                                                     46,075.
 AB   SECTION 199A UNADJUSTED BASIS                                                   0.
 AC   SECTION 199A REIT DIVIDENDS                                                     0.
 AD   SECTION 199A PTP INCOME                                                         0.




                                                              PARTNER NUMBER 3
09320829 134672 61722                 EXHIBIT 6
                                  2018.04020 NHS EMERGENCY CENTERS LLC S 61722__1
  NHS EMERGENCY  CENTERS LLC
            Case 20-03016      SERIES
                           Document 79-7110-CRO
                                          Filed in TXSB on 09/30/20 Page 23 of 33
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                       }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         SECTION 199A ADDITIONAL INFORMATION
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
 THE SECTION 199A AMOUNTS TO BE USED IN THE CALCULATION OF QUALIFIED
 BUSINESS INCOME DEDUCTION ON YOUR 1040/1041 RETURN ARE REPORTED ON LINE 20,
 UNDER CODES Z, AA, AB, AC AND AD. THE CHARITABLE CONTRIBUTIONS, INVESTMENT
 INTEREST EXPENSE, DEDUCTIONS - ROYALTY INCOME, SECTION 59(E)(2)
 EXPENDITURES AND DEDUCTIONS - OTHER PORTFOLIO AMOUNTS ARE NOT INCLUDED IN
 THE CALCULATION OF THE QUALIFIED BUSINESS INCOME AMOUNT UNDER CODE Z.
 PLEASE CONSULT YOUR TAX ADVISOR REGARDING THE CALCULATION OF THE QUALIFIED
 BUSINESS INCOME DEDUCTION, INCLUDING THE POSSIBLE AGGREGATIONS AND
 LIMITATIONS THAT MAY APPLY AND THE FILING OF THE 1.199A-4(C)(2)(I) ANNUAL
 DISCLOSURE STATEMENT.
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1              CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                  AMOUNT         TOTALS
}}}}}}}}}}}                                              }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ORDINARY INCOME (LOSS)                                          82,538.
LONG-TERM CAPITAL GAIN (LOSS)                                   85,115.
SECTION 1231 GAIN (LOSS)                                       -27,493.
                                                         }}}}}}}}}}}}}}
     SCHEDULE K-1 INCOME SUBTOTAL                                             140,160.
                                                                        }}}}}}}}}}}}}}
     NET INCOME (LOSS) PER SCHEDULE K-1                                       140,160.
                                                                        }}}}}}}}}}}}}}

NONDEDUCTIBLE EXPENSES                                             -65.
                                                         }}}}}}}}}}}}}}
     OTHER INCREASES OR DECREASES SUBTOTAL                                          -65.
                                                                          }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                   140,095.
                                                                          ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1                      FOOTNOTES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

SECTION 1231 GAIN/LOSS MAY AFFECT SECTION 199A SPECIFIED
SERVICE INCOME AT THE INDIVIDUAL LEVEL.
PLEASE CONSULT YOUR TAX ADVISOR/




                                                              PARTNER NUMBER 3
09320829 134672 61722                 EXHIBIT 6
                                  2018.04020 NHS EMERGENCY CENTERS LLC S 61722__1
        11
                        Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 24 of 33
                                                                                                                                                                                              651118

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                                2018                      † Final K-1      † Amended K-1        OMB No. 1545-0123
                                                                                                           Part III Partner's Share of Current Year Income,
                                                                    For calendar year 2018, or tax year
  Internal Revenue Service                                                                                            Deductions, Credits, and Other Items
                           beginning                                ending                                        1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                     -35,705.
  Credits, etc.                         | See separate instructions.                                              2          Net rental real estate income (loss)

                                                                                                                                                                    16 Foreign transactions
                                                                                                                  3 Other net rental income (loss)
     Part I           Information About the Partnership
    A Partnership's employer identification number                                                                4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                      5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 103-PASADENA                                                                                    6a Ordinary dividends
    1301 MCKINNEY STREET, SUITE 3500                                                                                                                                17 Alternative min tax (AMT) items
    HOUSTON, TX 77010                                                                                      6b Qualified dividends
    C IRS Center where partnership filed return
    E-FILE                                                                                                  6c Dividend equivalents
                                                                                                                                                                    18 Tax-exempt income and
    D † Check if this is a publicly traded partnership (PTP)                                                      7 Royalties                                          nondeductible expenses
                                                                                                                                                                    C*                          65.
                                                                                                                  8 Net short-term capital gain (loss)
     Part II          Information About the Partner
    E Partner's identifying number                                                                         9a Net long-term capital gain (loss)                     19 Distributions
                                                                                                                                             212,464. A                                    4,494.
    F Partner's name, address, city, state, and ZIP code                                                   9b Collectibles (28%) gain (loss)
                                                                                                                                                                    20 Other information
    ATIBA BELL MEDICAL ASSOCIATES, PLLC                                                                     9c Unrecaptured sec 1250 gain                 Z               *            -35,705.
    22206 MISSION HILLS LANE                                                                                                                              AA              *             48,502.
    KATY, TX 77450                                                                                         10                Net section 1231 gain (loss) AB              *                  0.
    G † General partner or LLC X Limited partner or other LLC
                               †                                                                                                          -51,763. AC                     *                  0.
              member-manager                                     member                                    11                Other income (loss)          AD              *                  0.
    H†   X Domestic partner                              † Foreign partner
    I1 What type of entity is this partner? CORPORATION
    I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~†
    J Partner's share of profit, loss, and capital:                                                        12 Section 179 deduction
                           Beginning                                 Ending
       Profit                4.0416290%                                4.0416290%                          13 Other deductions
       Loss                  4.0416290            %                    4.0416290%
       Capital               4.0416290            %                    4.0416290%
    K Partner's share of liabilities:
                                          Beginning                               Ending                   14 Self-employment earnings (loss)
       Nonrecourse  $                      12,909. $                                10,259.
       Qualified nonrecourse
       financing  $                                         $                                                        *See attached statement for additional information.
       Recourse  $                                       0. $                                   0.
    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~ $                            144,417.
      Capital contributed during the year ~~~~~~ $
                                                                                                          For IRS Use Only




      Current year increase (decrease) ~~~~~~~~ $                          99,293.
      Withdrawals & distributions ~~~~~~~~~~ $ (                             4,494.)
      Ending capital account ~~~~~~~~~~~~ $                             239,216.
     † X Tax basis                 † GAAP                       † Section 704(b) book
     † Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
      †      Yes                     †  X No
             If "Yes," attach statement (see instructions)
  811261 12-11-18   LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                   www.irs.gov/Form1065                       Schedule K-1 (Form 1065) 2018
                                                                                                                  11
10060829 134672 61715                                                    EXHIBIT 6
                                                                     2018.04020 NHS EMERGENCY CENTERS LLC S 61715__1
  NHS EMERGENCY  CENTERS LLC
            Case 20-03016     SERIES
                          Document 79-7103-PAS
                                         Filed in TXSB on 09/30/20 Page 25 of 33
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                      }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           NONDEDUCTIBLE EXPENSES, BOX 18, CODE C
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                         PARTNER FILING INSTRUCTIONS              AMOUNT
}}}}}}}}}}}                         }}}}}}}}}}}}}}}}}}}}}}}}}}}          }}}}}}}}}}}}}}
NONDEDUCTIBLE EXPENSES -            SEE IRS SCH. K-1 INSTRUCTIONS
PASSTHROUGH                                                                         65.
                                                                         }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, BOX 18, CODE C                                               65.
                                                                         ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1       SECTION 199A ITEMS, BOX 20
                      CODES Z THROUGH AD
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

CODE DESCRIPTION                                                             AMOUNT
}}}}} }}}}}}}}}}}                                                        }}}}}}}}}}}}}}

      NEC PASADENA EMERGENCY CENTER, LP (PT)

 Z    SECTION 199A SPECIFIED SERVICE INCOME *                                   -35,705.
       * INCLUDED
                ORDINARY INCOME(LOSS)                                            73,944.
                ORDINARY GAIN(LOSS)                                            -109,649.
 AA   SECTION 199A W-2 WAGES                                                     48,502.
 AB   SECTION 199A UNADJUSTED BASIS                                                   0.
 AC   SECTION 199A REIT DIVIDENDS                                                     0.
 AD   SECTION 199A PTP INCOME                                                         0.




                                                              PARTNER NUMBER 11
10060829 134672 61715                 EXHIBIT 6
                                  2018.04020 NHS EMERGENCY CENTERS LLC S 61715__1
  NHS EMERGENCY  CENTERS LLC
            Case 20-03016      SERIES
                           Document 79-7103-PAS
                                          Filed in TXSB on 09/30/20 Page 26 of 33
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                       }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         SECTION 199A ADDITIONAL INFORMATION
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
 THE SECTION 199A AMOUNTS TO BE USED IN THE CALCULATION OF QUALIFIED
 BUSINESS INCOME DEDUCTION ON YOUR 1040/1041 RETURN ARE REPORTED ON LINE 20,
 UNDER CODES Z, AA, AB, AC AND AD. THE CHARITABLE CONTRIBUTIONS, INVESTMENT
 INTEREST EXPENSE, DEDUCTIONS - ROYALTY INCOME, SECTION 59(E)(2)
 EXPENDITURES AND DEDUCTIONS - OTHER PORTFOLIO AMOUNTS ARE NOT INCLUDED IN
 THE CALCULATION OF THE QUALIFIED BUSINESS INCOME AMOUNT UNDER CODE Z.
 PLEASE CONSULT YOUR TAX ADVISOR REGARDING THE CALCULATION OF THE QUALIFIED
 BUSINESS INCOME DEDUCTION, INCLUDING THE POSSIBLE AGGREGATIONS AND
 LIMITATIONS THAT MAY APPLY AND THE FILING OF THE 1.199A-4(C)(2)(I) ANNUAL
 DISCLOSURE STATEMENT.
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1              CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                  AMOUNT         TOTALS
}}}}}}}}}}}                                              }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ORDINARY INCOME (LOSS)                                         -35,705.
LONG-TERM CAPITAL GAIN (LOSS)                                  212,464.
SECTION 1231 GAIN (LOSS)                                       -51,763.
                                                         }}}}}}}}}}}}}}
     SCHEDULE K-1 INCOME SUBTOTAL                                             124,996.
                                                                        }}}}}}}}}}}}}}
     NET INCOME (LOSS) PER SCHEDULE K-1                                       124,996.
                                                                        }}}}}}}}}}}}}}

NONDEDUCTIBLE EXPENSES                                             -65.
PPA TO CORRECT TAX BASIS CAPITAL                               -25,638.
                                                         }}}}}}}}}}}}}}
     OTHER INCREASES OR DECREASES SUBTOTAL                                      -25,703.
                                                                          }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                    99,293.
                                                                          ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1                      FOOTNOTES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

SECTION 1231 GAIN/LOSS MAY AFFECT SECTION 199A SPECIFIC
SERVICE INCOME AT THE INDIVIDUAL LEVEL.
PLEASE CONSULT YOUR TAX ADVISOR.




                                                              PARTNER NUMBER 11
10060829 134672 61715                 EXHIBIT 6
                                  2018.04020 NHS EMERGENCY CENTERS LLC S 61715__1
          5            Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 27 of 33
                                                                                                                                                                                               651118

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                                 2018                                           Final K-1                      Amended K-1
                                                                                                                          Part III Partner's Share of Current Year Income,
                                                                                                                                                                                        OMB No. 1545-0123

                                                                     For calendar year 2018, or tax year
  Internal Revenue Service                                                                                                         Deductions, Credits, and Other Items
                           beginning                                ending                                         1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                         -3,027.
  Credits, etc.                         | See separate instructions.                                               2          Net rental real estate income (loss)

                                                                                                                                                                     16 Foreign transactions
                                                                                                                   3 Other net rental income (loss)
     Part I          Information About the Partnership
    A Partnership's employer identification number                                                                 4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                       5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 124-PORTER                                                                                       6a Ordinary dividends
    1301 MCKINNEY STREET, SUITE 3500                                                                                                                                 17 Alternative min tax (AMT) items
    HOUSTON, TX 77010                                                                                       6b Qualified dividends
    C IRS Center where partnership filed return
    E-FILE                                                                                                   6c Dividend equivalents
                                                                                                                                                                     18 Tax-exempt income and
    D         Check if this is a publicly traded partnership (PTP)                                                 7 Royalties                                            nondeductible expenses
                                                                                                                                                                     C*                            20.
                                                                                                                   8 Net short-term capital gain (loss)
     Part II         Information About the Partner
    E Partner's identifying number                                                                          9a Net long-term capital gain (loss)                     19 Distributions
                                                                                                                                                 41,210. A                                      929.
    F Partner's name, address, city, state, and ZIP code                                                    9b Collectibles (28%) gain (loss)
                                                                                                                                                                     20 Other information
    KENNETH M DIREKLY                                                                                        9c Unrecaptured sec 1250 gain                 Z                *               -3,027.
    1141 RYMERS SWITCH LANE                                                                                                                                AA               *               13,190.
    FRIENDSWOOD, TX 77546                                                                                   10                Net section 1231 gain (loss) AB               *                    0.
    G           General partner or LLC                       X Limited partner or other LLC                                                  -3,189. AC                     *                    0.
                member-manager                                     member                                   11                Other income (loss)          AD               *                    0.
    H      X Domestic partner                                      Foreign partner
    I1   What type of entity is this partner? INDIVIDUAL
    I2   If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~
    J    Partner's share of profit, loss, and capital:                                                      12 Section 179 deduction
                             Beginning                                  Ending
         Profit                1.2521615%                                 1.2521615%                        13 Other deductions
         Loss                  1.2521615%                                 1.2521615%
         Capital               1.2521615%                                 1.2521615%
    K Partner's share of liabilities:
                                           Beginning                               Ending                   14 Self-employment earnings (loss)
         Nonrecourse ••• $                     34,762. $                                  2,201.
         Qualified nonrecourse
         financing •••• $                                       $                                                         *See attached statement for additional information.
         Recourse •••• $                                  0. $                                       0.
    L Partner's capital account analysis:
       Beginning capital account ~~~~~~~~~~ $                                    51,556.
       Capital contributed during the year ~~~~~~ $
                                                                                                           For IRS Use Only




       Current year increase (decrease) ~~~~~~~~ $                               34,974.
       Withdrawals & distributions ~~~~~~~~~~ $ (                                      929.)
       Ending capital account ~~~~~~~~~~~~ $                                     85,601.
        X Tax basis                         GAAP                        Section 704(b) book
             Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
             Yes                        X No
             If "Yes," attach statement (see instructions)
  811261 12-11-18 LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                      www.irs.gov/Form1065                       Schedule K-1 (Form 1065) 2018
                                                                          EXHIBIT 6                                 5
10320829 134672 61740                                                 2018.04020 NHS EMERGENCY CENTERS LLC S 61740__1
           Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 28 of 33
  NHS EMERGENCY CENTERS LLC SERIES 124-POR
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                          }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         NONDEDUCTIBLE EXPENSES, BOX 18, CODE C
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                        PARTNER FILING INSTRUCTIONS              AMOUNT
}}}}}}}}}}}                        }}}}}}}}}}}}}}}}}}}}}}}}}}}          }}}}}}}}}}}}}}
NONDEDUCTIBLE EXPENSES -           SEE IRS SCH. K-1 INSTRUCTIONS
PASSTHROUGH                                                                        20.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, BOX 18, CODE C                                              20.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1       SECTION 199A ITEMS, BOX 20
                      CODES Z THROUGH AD
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

CODE DESCRIPTION                                                            AMOUNT
}}}}} }}}}}}}}}}}                                                       }}}}}}}}}}}}}}

      NEC PORTER EMERGENCY CENTER, LP (PT)

 Z    SECTION 199A SPECIFIED SERVICE INCOME *                                     -3,027.
       * INCLUDED
                ORDINARY INCOME(LOSS)                                             20,686.
                ORDINARY GAIN(LOSS)                                              -23,713.
AA    SECTION 199A W-2 WAGES                                                      13,190.
AB    SECTION 199A UNADJUSTED BASIS                                                    0.
AC    SECTION 199A REIT DIVIDENDS                                                      0.
AD    SECTION 199A PTP INCOME                                                          0.




                                    EXHIBIT 6               PARTNER NUMBER 5
10320829 134672 61740           2018.04020 NHS EMERGENCY CENTERS LLC S 61740__1
           Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 29 of 33
  NHS EMERGENCY CENTERS LLC SERIES 124-POR
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                           }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1       SECTION 199A ADDITIONAL INFORMATION
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
 THE SECTION 199A AMOUNTS TO BE USED IN THE CALCULATION OF QUALIFIED
 BUSINESS INCOME DEDUCTION ON YOUR 1040/1041 RETURN ARE REPORTED ON LINE 20,
 UNDER CODES Z, AA, AB, AC AND AD. THE CHARITABLE CONTRIBUTIONS, INVESTMENT
 INTEREST EXPENSE, DEDUCTIONS - ROYALTY INCOME, SECTION 59(E)(2)
 EXPENDITURES AND DEDUCTIONS - OTHER PORTFOLIO AMOUNTS ARE NOT INCLUDED IN
 THE CALCULATION OF THE QUALIFIED BUSINESS INCOME AMOUNT UNDER CODE Z.
 PLEASE CONSULT YOUR TAX ADVISOR REGARDING THE CALCULATION OF THE QUALIFIED
 BUSINESS INCOME DEDUCTION, INCLUDING THE POSSIBLE AGGREGATIONS AND
 LIMITATIONS THAT MAY APPLY AND THE FILING OF THE 1.199A-4(C)(2)(I) ANNUAL
 DISCLOSURE STATEMENT.
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                AMOUNT         TOTALS
}}}}}}}}}}}                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ORDINARY INCOME (LOSS)                                        -3,027.
LONG-TERM CAPITAL GAIN (LOSS)                                 41,210.
SECTION 1231 GAIN (LOSS)                                      -3,189.
                                                       }}}}}}}}}}}}}}
     SCHEDULE K-1 INCOME SUBTOTAL                                            34,994.
                                                                      }}}}}}}}}}}}}}
     NET INCOME (LOSS) PER SCHEDULE K-1                                      34,994.
                                                                      }}}}}}}}}}}}}}

NONDEDUCTIBLE EXPENSES                                           -20.
                                                       }}}}}}}}}}}}}}
     OTHER INCREASES OR DECREASES SUBTOTAL                                        -20.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                  34,974.
                                                                        ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1                      FOOTNOTES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

SECTION 1231 GAIN/LOSS MAY AFFECT SECTION 199A SPECIFIED
SERVICE INCOME AT THE INDIVIDUAL LEVEL.
PLEASE CONSULT YOUR TAX ADVISOR.




                                    EXHIBIT 6               PARTNER NUMBER 5
10320829 134672 61740           2018.04020 NHS EMERGENCY CENTERS LLC S 61740__1
        3
                        Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 30 of 33
                                                                                                                                                                                              651118

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                                2018                      † Final K-1      † Amended K-1        OMB No. 1545-0123
                                                                                                           Part III Partner's Share of Current Year Income,
                                                                    For calendar year 2018, or tax year
  Internal Revenue Service                                                                                            Deductions, Credits, and Other Items
                           beginning                                ending                                        1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                                      0.
  Credits, etc.                         | See separate instructions.                                              2          Net rental real estate income (loss)

                                                                                                                                                                    16 Foreign transactions
                                                                                                                  3 Other net rental income (loss)
     Part I           Information About the Partnership
    A Partnership's employer identification number                                                                4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                      5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 117-TEXAS CITY                                                                                  6a Ordinary dividends
    1301 MCKINNEY STREET, SUITE 3500                                                                                                                                17 Alternative min tax (AMT) items
    HOUSTON, TX 77010                                                                                      6b Qualified dividends
    C IRS Center where partnership filed return
    E-FILE                                                                                                  6c Dividend equivalents
                                                                                                                                                                    18 Tax-exempt income and
    D † Check if this is a publicly traded partnership (PTP)                                                      7 Royalties                                          nondeductible expenses

                                                                                                                  8 Net short-term capital gain (loss)
     Part II          Information About the Partner
    E Partner's identifying number                                                                         9a Net long-term capital gain (loss)                     19 Distributions

    F Partner's name, address, city, state, and ZIP code                                                   9b Collectibles (28%) gain (loss)
                                                                                                                                                                    20 Other information
    ATIBA BELL MEDICAL ASSOCIATES, PLLC                                                                     9c Unrecaptured sec 1250 gain
    22206 MISSION HILLS LANE
    KATY, TX 77450                                                                                         10 Net section 1231 gain (loss)
    G † General partner or LLC X Limited partner or other LLC
                               †
              member-manager                                     member                                    11 Other income (loss)
    H†   X Domestic partner                              † Foreign partner
    I1 What type of entity is this partner? PARTNERSHIP
    I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~†
    J Partner's share of profit, loss, and capital:                                                        12 Section 179 deduction
                           Beginning                                 Ending
       Profit                1.5384615%                                1.5384615%                          13 Other deductions
       Loss                  1.5384615            %                    1.5384615%
       Capital               1.5384615            %                    1.5384615%
    K Partner's share of liabilities:
                                          Beginning                               Ending                   14 Self-employment earnings (loss)
       Nonrecourse  $                        7,833. $                               13,651.A                                                               0.
       Qualified nonrecourse
       financing  $                                         $                                                        *See attached statement for additional information.
       Recourse  $                                       0. $                                   0.
    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~ $                            -47,072.
      Capital contributed during the year ~~~~~~ $
                                                                                                          For IRS Use Only




      Current year increase (decrease) ~~~~~~~~ $                                    0.
      Withdrawals & distributions ~~~~~~~~~~ $ (                                      )
      Ending capital account ~~~~~~~~~~~~ $                             -47,072.
     † X Tax basis                 † GAAP                       † Section 704(b) book
     † Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
      †      Yes                     †  X No
             If "Yes," attach statement (see instructions)
  811261 12-11-18   LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                   www.irs.gov/Form1065                     Schedule K-1 (Form 1065) 2018
                                                                                                                   3
18030809 134672 61736                                                    EXHIBIT 6
                                                                     2018.04010 NHS EMERGENCY CENTERS LLC S 61736__1
             3
                              Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 31 of 33
  Schedule K-1 (Form 1065) 2018                                                                                                                                                               Page   2
  This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040.
  For detailed reporting and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
  1. Ordinary business income (loss). Determine whether the income (loss) is                                 Code                                                  Report on


                                                                                                                                                                 p
     passive or nonpassive and enter on your return as follows.                                              J Work opportunity credit
                                                        Report on                                            K Disabled access credit
         Passive loss                                        See the Partner's Instructions
                                                                                                             L Empowerment zone
                                                                                                                                                                 n
                                                                                                                                                                 m
                                                                                                                employment credit
         Passive income                                      Schedule E, line 28, column (h)                                                                       See the Partner's Instructions
                                                                                                             M Credit for increasing research

                                                                                                                                                                 n
         Nonpassive loss                                     See the Partner's Instructions
                                                                                                                activities
         Nonpassive income                                   Schedule E, line 28, column (k)
                                                                                                             N Credit for employer social
    2.
    3.
         Net rental real estate income (loss)
         Other net rental income (loss)
         Net income
                                                             See the Partner's Instructions

                                                             Schedule E, line 28, column (h)
                                                                                                                security and Medicare taxes
                                                                                                             O Backup withholding
                                                                                                             P Other credits
                                                                                                                                                                 o
         Net loss                                            See the Partner's Instructions
   4.    Guaranteed payments                                 Schedule E, line 28, column (k)          16.    Foreign transactions


                                                                                                                                                                 p
   5.    Interest income                                     Form 1040, line 2b                              A Name of country or U.S.
  6a.    Ordinary dividends                                  Form 1040, line 3b                                  possession
  6b.    Qualified dividends                                 Form 1040, line 3a                              B Gross income from all sources
                                                                                                                                                                 m Form 1116, Part I

                                                                                                                                                                 o
  6c.    Dividend equivalents                                See the Partner's Instructions                  C Gross income sourced at partner
   7.    Royalties                                           Schedule E, line 4                                  level
   8.    Net short-term capital gain (loss)                  Schedule D, line 5                              Foreign gross income sourced at partnership level

                                                                                                                                                                 p
  9a.    Net long-term capital gain (loss)                   Schedule D, line 12
                                                                                                             D Section 951A category
  9b.    Collectibles (28% ) gain (loss)                     28% Rate Gain Worksheet, line 4

                                                                                                                                                                 m
                                                                                                             E Foreign branch category
                                                             (Schedule D Instructions)                                                                             Form 1116, Part I
                                                                                                             F Passive category

                                                                                                                                                                 o
  9c.    Unrecaptured section 1250 gain                      See the Partner's Instructions
                                                                                                             G General category
  10.    Net section 1231 gain (loss)                        See the Partner's Instructions
                                                                                                             H Other
  11.    Other income (loss)
         Code                                                                                                Deductions allocated and apportioned at partner level
                                                                                                             I  Interest expense                                   Form 1116, Part I
         A Other portfolio income (loss)                     See the Partner's Instructions
                                                                                                             J Other                                               Form 1116, Part I
         B Involuntary conversions                           See the Partner's Instructions
         C Sec. 1256 contracts & straddles                   Form 6781, line 1                               Deductions allocated and apportioned at partnership level to foreign source
         D Mining exploration costs recapture                See Pub. 535                                    income


                                                                                                                                                                 p
         E Cancellation of debt                              Schedule 1 (Form 1040), line 21 or              K Section 951A category
                                                             Form 982

                                                                                                                                                                 m
                                                                                                             L Foreign branch category

                                                         p
         F       Section 951A income                                                                         M Passive category                                    Form 1116, Part I

                                                                                                                                                                 o
         G       Section 965(a) inclusion

                                                         m
                                                                                                             N General category
         H       Subpart F income other than                 See the Partner's Instructions                  O Other

                                                         o
                 sections 951A and 965 inclusion
         I       Other income (loss)                                                                         Other information
                                                                                                             P Total foreign taxes paid                            Form 1116, Part II
  12.    Section 179 deduction                               See the Partner's Instructions                  Q Total foreign taxes accrued                         Form 1116, Part II
  13.    Other deductions                                                                                    R Reduction in taxes available for credit             Form 1116, line 12
         A Cash contributions (60% )
                                                         p                                                   S Foreign trading gross receipts
                                                                                                             T Extraterritorial income exclusion
                                                                                                                                                                   Form 8873
                                                                                                                                                                   Form 8873

                                                         n
         B Cash contributions (30% )
         C Noncash contributions (50% )
         D Noncash contributions (30% )
                                                         m   See the Partner's Instructions
                                                                                                             U Section 951A(c)(1)(A) tested income
                                                                                                             V Tested foreign income tax                         p
                                                                                                                                                                 m See the Partner's Instructions

                                                                                                                                                                 o
                                                                                                             W Section 965 information

                                                         n
         E Capital gain property to a 50%
            organization (30% )                                                                              X Other foreign transactions
         F Capital gain property (20% )
         G Contributions (100% )                         o                                            17.    Alternative minimum tax (AMT) items
                                                                                                             A Post-1986 depreciation adjustment
                                                                                                                                                                 p
         H Investment interest expense
         I  Deductions - royalty income
                                                             Form 4952, line 1
                                                             Schedule E, line 19
                                                                                                             B Adjusted gain or loss
                                                                                                             C Depletion (other than oil & gas)                  n
                                                                                                                                                                 m
                                                                                                                                                                   See the Partner's
                                                                                                                                                                   Instructions and
         J Section 59(e)(2) expenditures
         K Excess business interest expense
         L Deductions - portfolio (other)
                                                             See the Partner's Instructions
                                                             See the Partner's Instructions
                                                             Schedule A, line 16
                                                                                                             D Oil, gas, & geothermal - gross income
                                                                                                             E Oil, gas, & geothermal - deductions
                                                                                                             F Other AMT items
                                                                                                                                                                 n
                                                                                                                                                                 o
                                                                                                                                                                   the Instructions for
                                                                                                                                                                   Form 6251

         M Amounts paid for medical insurance                Schedule A, line 1 or Schedule 1
                                                             (Form 1040), line 29                     18.    Tax-exempt income and nondeductible expenses
         N Educational assistance benefits                   See the Partner's Instructions                  A Tax-exempt interest income                          Form 1040, line 2a
         O Dependent care benefits                           Form 2441, line 12                              B Other tax-exempt income                             See the Partner's Instructions
         P Preproductive period expenses                     See the Partner's Instructions                  C Nondeductible expenses                              See the Partner's Instructions
         Q Commercial revitalization deduction
                                                                                                      19.    Distributions

                                                                                                                                                                 p
           from rental real estate activities                See Form 8582 Instructions

                                                                                                                                                                 m
                                                                                                             A Cash and marketable securities
         R Pensions and IRAs                                 See the Partner's Instructions

                                                                                                                                                                 o
                                                                                                             B Distribution subject to section 737                 See the Partner's Instructions
         S Reforestation expense deduction                   See the Partner's Instructions
                                                                                                             C Other property
         T through V                                         Reserved for future use
         W Other deductions                                  See the Partner's Instructions           20.    Other information
         X Section 965(c) deduction                          See the Partner's Instructions                  A Investment income                                   Form 4952, line 4a
                                                                                                             B Investment expenses                                 Form 4952, line 5
  14.    Self-employment earnings (loss)
                                                                                                             C Fuel tax credit information                         Form 4136
   Note: If you have a section 179 deduction or any partner-level deductions, see                            D Qualified rehabilitation expenditures
   the Partner's Instructions before completing Schedule SE.                                                    (other than rental real estate)                    See the Partner's Instructions
         A       Net earnings (loss) from                                                                    E Basis of energy property                            See the Partner's Instructions
                 self-employment                             Schedule SE, Section A or B                     F Recapture of low-income housing
         B       Gross farming or fishing income             See the Partner's Instructions                     credit (section 42(j)(5))                          Form 8611, line 8
         C       Gross non-farm income                       See the Partner's Instructions                  G Recapture of low-income housing
                                                                                                                credit (other)                                     Form 8611, line 8
  15.    Credits                                                                                             H Recapture of investment credit                      See Form 4255


                                                         p
                                                                                                              I Recapture of other credits                         See the Partner's Instructions
         A       Low-income housing credit

                                                         n
                                                                                                             J Look-back interest - completed
                 (section 42(j)(5)) from pre-2008

                                                         n
                                                                                                                long-term contracts                                See Form 8697
                 buildings

                                                         n
         B       Low-income housing credit                                                                   K Look-back interest - income forecast


                                                         n
                                                                                                                method                                             See Form 8866
                 (other) from pre-2008 buildings
         C       Low-income housing credit (section
                 42(j)(5)) from post-2007 buildings      n
                                                         m
                                                                                                             L Dispositions of property with
                                                                                                                section 179 deductions                           p
                                                                                                                                                                 n
                                                         n                                                                                                       n
         D       Low-income housing credit (other)           See the Partner's Instructions                  M Recapture of section 179 deduction


                                                         n                                                                                                       n
                 from post-2007 buildings                                                                    N Interest expense for corporate partners


                                                         n                                                                                                       n
         E       Qualified rehabilitation expenditures                                                       O through Y


                                                         n                                                                                                       n
                 (rental real estate)                                                                        Z Section 199A income


                                                         o                                                                                                       m
         F       Other rental real estate credits                                                           AA Section 199A W-2 wages
                                                                                                                                                                   See the Partner's
                                                                                                            AB Section 199A unadjusted basis

                                                                                                                                                                 n
         G       Other rental credits                                                                                                                              Instructions
                                                                                                            AC Section 199A REIT dividends

                                                                                                                                                                 n
         H       Undistributed capital gains credit          Schedule 5 (Form 1040), line 74, box a
                 Biofuel producer credit                                                                    AD Section 199A PTP income

                                                                                                                                                                 n
         I                                                   See the Partner's Instructions
                                                                                                            AE Excess taxable income


  811262 02-13-19
                                                                                                            AF Excess business interest income
                                                                                                            AG Gross receipts for section 59A(e)
                                                                                                            AH Other information
                                                                                                                                                                 n
                                                                                                                                                                 o
                                                                                                                              3
18030809 134672 61736                                                               EXHIBIT 6
                                                                                2018.04010 NHS EMERGENCY CENTERS LLC S 61736__1
        3
                        Case 20-03016 Document 79-7 Filed in TXSB on 09/30/20 Page 32 of 33
                                                                                                                                                                                              651118

  Schedule K-1
  (Form 1065)
  Department of the Treasury
                                                                                2018                      † Final K-1      † Amended K-1        OMB No. 1545-0123
                                                                                                           Part III Partner's Share of Current Year Income,
                                                                    For calendar year 2018, or tax year
  Internal Revenue Service                                                                                            Deductions, Credits, and Other Items
                           beginning                                ending                                        1 Ordinary business income (loss)                 15 Credits
  Partner's Share of Income, Deductions,                                                                                                                      0.
  Credits, etc.                         | See separate instructions.                                              2          Net rental real estate income (loss)

                                                                                                                                                                    16 Foreign transactions
                                                                                                                  3 Other net rental income (loss)
     Part I           Information About the Partnership
    A Partnership's employer identification number                                                                4 Guaranteed payments


    B Partnership's name, address, city, state, and ZIP code                                                      5 Interest income
    NHS EMERGENCY CENTERS LLC
    SERIES 108-YORKTOWN                                                                                    6a Ordinary dividends
    1301 MCKINNEY STREET, SUITE 3500                                                                                                                                17 Alternative min tax (AMT) items
    HOUSTON, TX 77010                                                                                      6b Qualified dividends
    C IRS Center where partnership filed return
    E-FILE                                                                                                  6c Dividend equivalents
                                                                                                                                                                    18 Tax-exempt income and
    D † Check if this is a publicly traded partnership (PTP)                                                      7 Royalties                                          nondeductible expenses

                                                                                                                  8 Net short-term capital gain (loss)
     Part II          Information About the Partner
    E Partner's identifying number                                                                         9a Net long-term capital gain (loss)                     19 Distributions

    F Partner's name, address, city, state, and ZIP code                                                   9b Collectibles (28%) gain (loss)
                                                                                                                                                                    20 Other information
    ATIBA BELL MEDICAL ASSOCIATES, PLLC                                                                     9c Unrecaptured sec 1250 gain
    22206 MISSION HILLS LANE
    KATY, TX 77450                                                                                         10 Net section 1231 gain (loss)
    G † General partner or LLC X Limited partner or other LLC
                               †
              member-manager                                     member                                    11 Other income (loss)
    H†   X Domestic partner                              † Foreign partner
    I1 What type of entity is this partner? PARTNERSHIP
    I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ~~~~†
    J Partner's share of profit, loss, and capital:                                                        12 Section 179 deduction
                           Beginning                                 Ending
       Profit                4.0387720%                                4.0387720%                          13 Other deductions
       Loss                  4.0387720            %                    4.0387720%
       Capital               4.0387720            %                    4.0387720%
    K Partner's share of liabilities:
                                          Beginning                               Ending                   14 Self-employment earnings (loss)
       Nonrecourse  $                        8,872. $                                 9,770.
       Qualified nonrecourse
       financing  $                                         $                                                        *See attached statement for additional information.
       Recourse  $                                       0. $                                   0.
    L Partner's capital account analysis:
      Beginning capital account ~~~~~~~~~~ $                               -5,174.
      Capital contributed during the year ~~~~~~ $
                                                                                                          For IRS Use Only




      Current year increase (decrease) ~~~~~~~~ $                          -4,766.
      Withdrawals & distributions ~~~~~~~~~~ $ (                                      )
      Ending capital account ~~~~~~~~~~~~ $                                -9,940.
     † X Tax basis                 † GAAP                       † Section 704(b) book
     † Other (explain)
    M Did the partner contribute property with a built-in gain or loss?
      †      Yes                     †  X No
             If "Yes," attach statement (see instructions)
  811261 12-11-18   LHA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                   www.irs.gov/Form1065                     Schedule K-1 (Form 1065) 2018
                                                                                                                   3
10510814 134672 61720                                                    EXHIBIT 6
                                                                     2018.04010 NHS EMERGENCY CENTERS LLC S 61720__1
  NHS EMERGENCY  CENTERS LLC
            Case 20-03016      SERIES
                           Document 79-7108-YOR
                                          Filed in TXSB on 09/30/20 Page 33 of 33
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                       }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1              CURRENT YEAR INCREASES (DECREASES)
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                  AMOUNT         TOTALS
}}}}}}}}}}}                                              }}}}}}}}}}}}}} }}}}}}}}}}}}}}
PPA TO CORRECT PARTNERS' CAPITAL                                -4,766.
                                                         }}}}}}}}}}}}}}
     OTHER INCREASES OR DECREASES SUBTOTAL                                     -4,766.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, ITEM L                                                  -4,766.
                                                                        ~~~~~~~~~~~~~~




                                                              PARTNER NUMBER 3
10510814 134672 61720                 EXHIBIT 6
                                  2018.04010 NHS EMERGENCY CENTERS LLC S 61720__1
